Exhibit 10.43

2008 COMPENSATION INFORMATION FOR EXECUTIVE OFFICERS

The table below provides certain information regarding (i) the annual base
salaries as of January 1, 2008 (except as noted) of the current and former
executive officers of Kosan Biosciences Incorporated (the “Company”) listed
below; (ii) the target cash bonus awards established for the current and former
executive officers of the Company listed below under the Company’s 2008
Executive Officer Cash Bonus Plan (the “Bonus Plan”), expressed as a percentage
of applicable base salary; (iii) the number of shares of the Company’s common
stock subject to stock options granted in January 2008 to the executive officer
of the Company listed below; and (iv) the number of restricted stock units
(“RSUs”) granted in January 2008 to the current and former executive officers of
the Company listed below:

 

Executive Officer

   2008 Annual
Base Salary
($)    2008 Target
Bonus
(%)    Number of
Shares Subject
to Stock
Options (#)3    Number
of RSUs
(#)4

Helen Kim1

   280,000    35    140,000    15,100

President and Chief Business Officer

           

Gary S. Titus, C.P.A.

   322,000    35    —      32,200

Senior Vice President and Chief Financial Officer

           

Pieter J. Licari

   270,000    35    —      32,200

Senior Vice President, Manufacturing and Operations

           

Pieter B.M.W.M. Timmermans

   270,000    35    —      32,200

Senior Vice President, Drug Discovery and Preclinical Development

           

Jonathan Wright

   280,000    35    —      15,100

Senior Vice President, General Counsel and Secretary

           

Robert G. Johnson, Jr.2

   430,000    45    —      68,103

Former President and Chief Executive Officer

           

 

1

Ms. Kim was appointed as the Company’s Senior Vice President and Chief Business
Officer on January 3, 2008 and was appointed as the Company’s President
effective February 27, 2008.

 

2

Dr. Johnson resigned as the Company’s President and Chief Executive Officer
effective February 27, 2008.

 

3

Option vests over a period of four years subject to continuous service and was
granted with an exercise price equal to the fair market value on the date of
grant (as determined in accordance with the Company’s 2006 Equity Incentive
Plan).

 

4

The RSUs vest as follows: (i) 50% of RSUs will vest, if at all, if the executive
officer remains an employee of the Company through December 31, 2008 and the
Company has entered into a written agreement on or before a specified date with
a pharmaceutical or biotechnology company for the development and
commercialization of a Company-developed Hsp90 inhibitor and/or epothilone
product, provided such agreement includes certain minimum financial terms,
(ii) another 25% of the RSUs will vest, if at all, if the executive officer
remains an employee of the Company through December 31, 2009 and (iii) another
25% of the RSUs will vest, if at all, if the executive officer remains an
employee of the Company through December 31, 2010. In the event that one or more
RSUs vest, the Company will deliver to the executive officer one share of the
Company’s common stock for each RSU that has vested.